Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) In claim 1, ‘primary’ and ‘secondary’ are unclear. Is a relative abundance being claimed?
B) Given the IUPAC definitions of micro, meso and macropores, claims 2-4 merely recite inherent definitions. Therefore, it is unclear if claims 6 and 7 actually require the meso and macropores.
C) Claim 13 is unclear as to what exactly ‘bulk’ particle size means. Is the average size of a large number of particles meant?
D) Claim 14 is unclear as what exactly ‘configured as’ means. Are certain shapes or sizes required or excluded? Claim 20 is similarly unclear.
E) In claim 18, ‘asymmetrical’ is unclear. Is the literal shape referred to?
F) Claim 20 contradicts claim 17. Gas storage is not energy storage.

H) Claims 8-10 are unclear in that if two small pores were connected, they would just be one large pore.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 17 and 20 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tsao et al. 7927693.
Tsao teaches, especially in the drawings and col. 3, carbon having micropores and mesopores. Putting aside the characterization by Tsao that the ‘nanopores’ are larger than the ‘micropores’, the claimed sizes are recited. Even though the process is not taught, no difference is seen in the product claimed.
As to claim 12, the area is not explicitly recited, however the claimed areas are indicative of active carbon. Forming the claimed area is obvious to provide the porosity desired.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016/002668.
10270082 is taken as an equivalent.
Horiguchi teaches, especially in col. 5-7, a carbon material for batteries.

Even though the process is not taught, product by process claims are product claims. Even though the exact description of the material is different, no difference is seen, especially in view of the ‘112 issues noted above and the figures of the reference.

Claims 1-11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO2014/148303.
10011487 is used as an equivalent.
Mihara teaches, especially in col. 7-12 and example 2, porous carbon material for batteries. The pore characteristics overlap the claimed sizes, rendering them obvious.
For claims 15-20, using the claimed materials to form a battery material is obvious to exploit the properties of the carbon; the examiner takes Official Notice that the claimed battery types and materials are old and known. Because the carbon has pores, claim 20 is met. For claim 14, because the starting material is N-containing, the resultant material is deemed to possess N.
Even though the process is not taught, product by process claims are product claims. Even though the exact description of the material is different, no difference is seen, especially in view of the ‘112 issues noted above and the figures of the reference.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART L HENDRICKSON whose telephone number is (571)272-1351.  The examiner can normally be reached on Monday-Friday from 9 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stan Silverman, can be reached on 571-272-1358. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736